DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on May 24, 2021 for the patent application 16/054,731 originally filed on August 3, 2018. Claims 1, 8, and 15 are amended. Claims 1-20 remain pending. The first office action of August 7, 2020 and second office action of February 22, 2021 are fully incorporated by reference into this Non-final Office Action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are sufficient to overcome the claim rejections under 35 USC 112(b) previously set forth in the prior office action.  As such, said claim rejections under 35 USC 112(b) are herein withdrawn by the Examiner.

The amendments are sufficient to overcome the claim rejections under 35 USC 103 previously set forth in the prior office action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), claim 8 is directed to “a system” (i.e. a machine), and claim 15 is directed to “a computer program product” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “recommendation of guidance instructions,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes,” which require the following limitations: “identifying an item by performing an image analysis on an image of the item using a neural network operation, wherein the image analysis divides the image into regions having predicted boundaries and weights the predicted boundaries by one or more predicted probabilities that information contained within the predicted boundaries comprises at least a portion of the item; in conjunction with identifying the item, recognizing a user is performing a selected task on the item, wherein the recognizing is performed to identify the selected task such that the selected task is determined only after identifying the item and observing the user performing an activity with the item; providing one or more guidance instructions for assisting with performing the selected task according to contextual factors identified while observing the user performing the activity with the item and associated with identifying the selected task, wherein providing the one or more guidance instructions includes determining, once the user has commenced the selected task, that the user is unable to continue performing the selected task according to the neural network operation, and retrieving additional guidance instructions from one or more ranked sources according to the determination; and cognitively guiding the user to perform the selected task using at least one of the one or more guidance instructions and the additional guidance instructions.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more sensors of one or more Internet of Things (IoT) computing devices,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “recommendation of guidance instructions,” is not providing a practical application.
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “one or more sensors of one or more Internet of Things (IoT) computing devices,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-7, 9-14, and 16-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 8, and 15. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on May 24, 2021 related to claims 1-20 are fully considered, but are not persuasive.  
The Applicant respectfully argues that the Revised Patent Subject Matter Eligibility Guidance (2019 PEG) Example 39 “acknowledges that ‘training a neural network’ is considered allowable as such a functionality does not recite a judicial exception,” and that “such is the case in regard to the present invention.” The Applicant further argues that “[w]hile ‘training’ this neural network is not specifically recited, Applicants respectfully believe that the reason Example 39 is eligible (i.e., it recites a process humans cannot reasonably perform) is analogous to the recited mechanisms of independent claim 1, 8, and 15.”
The Examiner respectfully disagrees. The 2019 PEG Example 39 is directed to training a neural network. The neural network is central to the invention claimed in Example 39 and a human cannot train the neural network without aid of a computing device. This differs from the claims of the instant invention because the instant invention is directed to recommending guidance instructions to a user. 
The Applicant further asserts that “assuming arguendo that one might construe the claims as directed toward a judicial exception, the claims are at least directed toward a practical application of the exception because the present invention utilizes a neural network and sensors to recognize tasks and objects, automatically parse data, and provide guidance/instructions without ever requiring any direct or active user input.”
The Examiner respectfully disagrees. As stated above, the instant invention of recommending guidance instructions can be performed effectively by a human observing a user performing actions. The recited “one or more sensors of one or more Internet of Things (IoT) computing devices” merely add insignificant extra-solution activity to the judicial exception in the form of data gathering. The “one or more sensors of one or more Internet of Things (IoT) computing devices” are recited in their generic capacity and the invention does nothing to technologically improve upon the “one or more sensors of one or more Internet of Things (IoT) computing devices.”
As such, the arguments are not persuasive. Therefore, the 35 USC 101 rejection of the claims is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Connor (US 2014/0349257) Smart watch and food utensil for monitoring food consumption
Ning et al. (US 9,760,806) Method and system for vision-centric deep-learning-based road situation analysis
Richey et al. (US 2018/0012411) Augmented reality methods and devices
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SA/Examiner, Art Unit 3715                  

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715